Title: John Vaughan to Thomas Jefferson, 22 February 1819
From: Vaughan, John,Bigelow, Andrew
To: Jefferson, Thomas


          
             Dr sir
            Philad 22 Feby 1819
          
          In hopes that my friend the Revd Mr Bigelow of Boston may be gratified in his wish of being able to extend his tour South to pay his respects to you, I have desired him to take Charge of this Letter to procure him this advantage. He is a friend of Mr Tickenor’s & saw him in Europe—He was also well acquainted with Earl Buchan & has in his hands seen many of Your Letters—   With continued wishes for your health & happiness I remain D sir
          
             Your friend
            Jn Vaughan
          
        